El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
La denuncia en este caso dice así:
“Yo, Manuel Lebrón, P. I. No. 453, vecino de Salinas, P. E., ca-lle “Ciudad Perdida,” mayor de edad, formulo denuncia contra Eduardo Colón por delito de Infracción Ley de Automóviles, Art. 1, cometido de la manera siguiente: Que en 12 de octubre de 1925, hora 4 p. m., y en la Calle Unión de Salinas, del Distrito Judicial Municipal de Salinas, P. R., allí y entonces el referido acusado Eduardo Colón, ilegal, voluntaria y maliciosamente, violó las dispo-siciones de la vigente- Ley de automóvil, para regular el uso y ma-nejo de los vehículos de motor en Puerto Rico, tal como fué apro-bada en abril 13, 1916, y enmendada por la Ley No. 55 de julio 11, 1921, definiendo lo que es conductor; consistente en que el acusado arriba expresado a sabiendas e inteneionalmehte guiaba el auto ‘Hudson’ P. 1128 de su propiedad, teniendo solamente una licencia y placa de conductor No. 14, 645, violando de ese modo la Ley en cuanto al artículo antes citado. Hecho contrario a la Ley.
“Nota: ese chauffeur cuando fué denunciado iba manejando el automóvil Hudson P. 1128, que está dedicado a la conducción de pasajeros de Ponce a Guayama e iba con varios.”
 Se presentó una moción para eliminar las palabras contenidas en la nota y la denegatoria de la corte a acceder a dicha moción es el fundamento del primer señalamiento *161de error. Diremos de paso que una moción para eliminar debe presentarse antes del juicio y que no debe incluirse en la transcripción de las notas taquigráficas; como tam-poco una excepción perentoria. Cada una de éstas debe formar parte del legajo de la sentencia corriente.
Para justificar su moción de eliminación, el apelante alega que hay una contradicción entre el cuerpo de la de-nuncia y la nota. Convenimos con el fiscal en que la nota explica el cuerpo de la denuncia y que no es inconsistente con ella. Aparecía algo dudosamente que el acusado te-niendo solamente una licencia de conductor guiaba el auto-móvil Hudson P. 1128. La letra “P” significa automóvil público, pero la nota hace ese hecho perfectamente claro.
La ley de automóviles de 1916, según fue enmendada por la Ley No. 55 de julio 11, 1921, contiene las siguientes definiciones:
“Conductor significará cualquier persona que no siendo un chauffeur, maneje un vehículo de.motor que no sea de servicio público.
“Por automóvil de servicio público, para los efectos de esta ley, se considerará todo vehículo de motor que mediante retribución o pago se dedique a la conducción de pasajeros, mercancías o materia-les de cualquier clase.”
El acusado presentó una excepción perentoria a la de-nuncia substancialmente por no alegarse que se transportaba a los pasajeros mediante pago o retribución. La nota aclara que el apelante conducía varios pasajeros de Ponce a Gua-yama. Generalmente el mero uso de la palabra “pasajero” significa personas que viajan mediante pago o por virtud de un contrato de alquiler con un porteador público. “Words and Phrases Judicially Defined,” vol. 6, p. 5218 y siguientes. Según sugiere el fiscal, la denuncia pudo redactarse con más claridad, pero indicaba suficientemente al apelante' que se le imputaba el guiar un vehículo público sin tener una licencia con tal fin. El caso de El Pueblo v. Vergne de la Concha, 26 D.P.R. 441, debe distinguirse por los fundamen-*162tos de que en ese caso no se describía suficientemente que el automóvil era público.
La discusión de la prueba giró sobre el hecho de no ha-berse probado que los pasajeros pagaran, pero no hay duda de que se transportaban pasajeros.

La sentencia debe ser confirmada.

El Juez Asociado Señor Hutchison no intervino.